DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creighton et al (US 2010/0275811).
Creighton et al discloses a longitudinal door system for a railcar comprised of a longitudinal operating beam, in the form of a primary linkage 262, coupled to longitudinal doors 90c, 90d by way of a second linkage 274c wherein a translation of the longitudinal operating beam is coupled to an opening and closing of the one or more longitudinal doors and a gearbox 286 coupled to the longitudinal operating beam and a first capstan receptacle, the gearbox operable to translate a rotational movement of the capstans 292c, 292d to a linear movement of the longitudinal operating beam. The gearbox is coupled to the longitudinal operating beam by a threaded shaft 268 coupled to the rotation provided by the first capstan receptacle and a nut 296 disposed on the threaded shaft and coupled to the longitudinal operating beam. The nut is configured to move along the threaded shaft as the threaded shaft rotates and causes movement of the longitudinal operating beam in the direction of the movement of the nut. A re-engaging spring, as described in paragraph 0108, is disposed at a first end of the threaded shaft, wherein the re-engaging spring provides a restorative force to the nut in a first direction when the threaded shaft does not rotate or rotates in a first direction. A shearing pin, as described in paragraph 0134, is disposed between the gearbox and the first capstan receptacle, wherein the shear pin is configured to shear and reduce or eliminate the coupling between the gearbox and the first capstan receptacle in response to a torque exceeding a predetermined value. A torque limiter 294 is disposed between the gearbox and the first capstan receptacle, wherein the torque limiter limits the torque translated from the first capstan receptacle to the gearbox. A spring, as described in paragraph 0108 and above, is at each end of the longitudinal operating beam, the spring or damper configured to provide a restorative force to the longitudinal operating beam moving in the direction towards the spring or dampening mechanism.
Allowable Subject Matter
Claims 11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
December 7, 2022